Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-22 and 24 are pending and  are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/04/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application is a U.S. National phase application under 35 U.S.C 371 of PCT application PCT/US2019/020382, filed 03/01/2019, which claims priority under 35 U.S.C 119 (e) from provisional application serial No. 62/638825, filed 03/05/2018. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 1-22  and 24   are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 12, 13, 17 with dependent claims are vague and indefinite because they recite the term "synergistic amount”. The claim is unclear due to a lack of clear definition of the term synergistic and as to what is meant by said term “synergistic ’.  Synergism is used when two agents are administered together to get and more than additive effect. In the instant claims there is only one agent being administered which is ergothioneine. It is unclear as to what other agent is ergothioneine providing synergistic effect with. The term synergism does not make sense when there is a single agent which is being administered. . The term “Synergistic " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant action, the term synergistic is not give any patent value and is interpreted in its broadest meaning.
	Claims 5-11 is also  vague and indefinite in that there is no clear and positive prior antecedent basis for the term “cell is contacted with Vitamin C predominantly in the ascorbic acid form”  in the claim because claim 1 upon which it depends on does not recited the contacting the cell with Vitamin C predominantly in the ascorbic acid form. According to instant claim 1, the cell which contains vitamin C is contacted with just ergothioneine. Therefore, the molar ratios claimed in instant claims 8-9 is vague and unclear. Applicants are recommended to clarify the claims to provide clear antecedent basis. 

	Claims 8-9 are vague and indefinite as it is not clear as to how one measures the mass of ascorbic acid inside a cell to arrive at the instantly claimed ratio. 
Claims 1-22 and 24  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, 
Instant claims  recites a genus of “ergothioneine derivatives”. There is insufficient evidence for derivatives as claimed in the instant disclosure. Regarding the term "ergothioneine derivatives”  as one of the possible compound for a method of maintaining or increasing ascorbic acid levels in a cell, due to the great number and variety of compounds included in the scope of ”ergothioneine derivatives" applicants are not found to be in possession of a representative number of species that sufficient represent the great variety of such compounds, which is required to claim all 'derivatives of ergothioneine). It is noted that applicants provide a small list of ergothioneine derivatives in disclosure [0018] and  claim 24,  L- ergothioneine, beta-
.Accordingly, for an ordinarily skilled artisan to test every derivative of the claimed compounds would impose undue burden. The need for testing amongst varying species of compounds to determine the full scope of the genus of derivatives as instantly claimed demonstrates that applicants were not in possession of the full scope of the genus now presently claimed. "Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention." Please see MPEP § 2163. Applicants are imposing the burden of extensive testing upon the skilled artisan to identify those other agents that may have any of the disclosed functions, but which Applicants have not identified and thus, were .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 16 and 24 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Landes et al. (US 2012/0141611), referenced in IDS dated 09/04/2020.

Instant claim 14 is drawn to  a method of treating a vitamin C responsive condition in a subject in need thereof, comprising administering the step(s) of  claim 1 to the subject in need of vitamin C treatment.
Instant claim 17 is drawn to a composition comprising an amount of vitamin C predominantly in the ascorbic acid form, or derivative thereof, and a synergistic amount of ergothioneine, or derivative thereof.
	Landes et al. discloses compositions containing pure ergothioneine that help enhance the effects of the potent antioxidant Vitamin C. [0034] . They disclose that there are studies which shows that in addition to being a powerful antioxidant in its own right, ergothioneine helps other antioxidants regenerate themselves, extending their useful life as well, and research has found that ergothioneine helps recycle Vitamin C and that ergothioneine and vitamin C work well together to fight free radical damage [0055]. Landes et al. disclose ergothioneine compositions comprising Vitamin C (claim 11) . They further disclose that ergothioneine is useful in treatment of cancer [0122], neurological disease [0123], oxidative stress [0125], Dermal protectant [0133], energy enhancer [0136-0137]. Landes et al. discloses the following composition as their preferred embodiment in a capsule form where ergothioneine and calcium ascorbate are in the ratio of 5:1.

    PNG
    media_image1.png
    236
    297
    media_image1.png
    Greyscale
 They further disclose that their formulation can include microcrystalline cellulose [0141]. They disclose this formulation as being useful in joint health and reducing inflammation, with strong antioxidant and anti-inflammatory capacity [0143]. They finally discloses administration of the ergothioneine formulations to subjects which reads on contacting the cell limitation in the claim.
	With regards to the limitation, wherein the cell contains vitamin C predominantly in the ascorbic acid form recited in instant claim 1, First of all as stated in the 112 rejection above, Predominantly is a relative term and as such includes some of Vitamin C too and this is taught by Landes et al. Further, Absence of evidence to the contrary, ascorbic acid or vitamin C is a dietary supplement and metabolizes to ascorbic acid in the body and as such ascorbic acid  would  be  present in the cells of any animals or mammals inherently acquired from diet and subjects being treated with ergothioneine. Further Claims 2-7 and 10-13 recites Mechanistic  and functional limitations,. Landes et al. discloses the active step of administering to the subject ergothioneine, to individuals with arthritis or oxidative stress, they also teach inclusion of calcium ascorbate and recommend adding Vitamin C to their formulation for treatment and as such the functional and mechanistic  limitations set forth in the instant application will be 
	In addition,. It is also noted that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed mechanistic and functional limitation’s is present in the ergothioneine and vitamin C taught by Landes et al.  in addition, would therefore elicit these effects whenever it is administered .
Therefore the method disclosed by Landes et al.  fully anticipates instant claims .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 7-10 and 35-43  are rejected under 35 U.S.C. 103(a) as being unpatentable over by Landes et al. (US 2012/0141611), referenced in IDS dated 09/04/2020.
Instant are as recited in the above rejection 
Landes et al. discloses compositions containing pure ergothioneine that help enhance the effects of the potent antioxidant Vitamin C. [0034] . They disclose that there are studies which shows that in addition to being a powerful antioxidant in its own right, ergothioneine helps other antioxidants regenerate themselves, extending their useful life as well, and research has found that ergothioneine helps recycle Vitamin C and that ergothioneine and vitamin C work well together to fight free radical damage [0055]. Landes et al. disclose ergothioneine compositions comprising Vitamin C (claim 11) . They further disclose that ergothioneine is useful in treatment of cancer [0122], neurological disease [0123], oxidative stress [0125], Dermal protectant [0133], energy enhancer [0136-0137]. Landes et al. discloses the following composition as their preferred embodiment in a capsule form where ergothioneine and calcium ascorbate are in the ratio of 5:1.

    PNG
    media_image1.png
    236
    297
    media_image1.png
    Greyscale
 They further disclose that their formulation can include microcrystalline cellulose [0141]. They disclose this formulation as being useful in joint health and reducing inflammation, with strong antioxidant and anti-inflammatory capacity [0143]. They finally discloses administration of the ergothioneine formulations to subjects which reads on contacting the cell limitation in the claim.
With regards to composition claims 17-22 while Landes et al. teaches the inclusion of calcium ascorbate and Vitamin C in their composition they  fails to disclose that the Vitamin C administered is predominantly in the ascorbic acid form. 
However absence of evidence to the contrary, the calcium ascorbate and Vitamin C will get eventually metabolized to ascorbic acid after consumption and would have the same effects as the instantly claimed predominantly ascorbic acid form of the Vitamin C.  With regards to the limitation, wherein the cell contains vitamin C predominantly in the ascorbic acid form recited in instant claim 1, Further  as stated in the 112 rejection above, Predominantly is a relative term and as such includes some of Vitamin C too and this is taught by Landes et al. Further, Absence of evidence to the contrary, ascorbic acid or vitamin C is a dietary supplement and metabolizes to ascorbic acid in the body and as such ascorbic acid  would  be  present in the cells of any animals or mammals 
With regards to instant claim 11, it would be obvious to a person of ordinary skill in pharmaceutical arts to formulate their compositions and administer through other routes of administration such as parenteral, transdermal etc.
With regards to the molar ratios claimed in instant claims 18-19, it would be under the purview of the ordinary skilled artisan to optimize the components of the composition to obtain the best results and as such by routine optimization, they would arrive at the instantly claimed ratios. Further Landes et al. teaches the ratio of 1:50 which provides a starting point for the optimization. 
Accordingly, instant claims are prima facia obvious over Landes et al. who clearly and explicitly teaches a composition of Ergothioneine with calcium ascorbate and Vitamin C. One is motivated by the teaching of Landes et al. as they teach that ergothioneine enhances the antioxidant effect of Vitamin C. As such a person of ordinary skill in the art would be imbued with a reasonable expectation of success in using ergothioneine to enhance Vitamin C activity in subjects, treating Vitamin C responsive condition in patients and formulating a compositions of Ergothioneine and Vitamin C which includes ascorbic acid also as a vitamin C form.

Conclusion
Claims 1-22 and 24 are rejected. No claims are allowed

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629